MEMORANDUM **
Martha Vidal Mendoza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of her motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
The Board did not abuse its discretion in denying petitioner’s motion to reopen as untimely and for failure to demonstrate that her new evidence of a qualifying relative did not establish prima facie eligibility for cancellation of removal. See 8 C.F.R. § 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
Petitioner’s motion to accept her late reply brief is granted. The Clerk shall file the reply brief received on February 9, 2007.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.